DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wust et al. (US 2018/0183290 A1) in view of Stark et al. (US 2011/0115317 A1).
RE claim 1, Wust teaches a device for driving a compressor of a gaseous fluid (intended use) comprising a rotor 25 and a stator 1 disposed along a common longitudinal axis (Fig.9), wherein the stator 1 comprises connection leads 2 developed as segments of conductor wires of coils 2 (¶ 44), wherein in a region of at least one end side, oriented in the axial direction, of the stator 1 a cover element 20 is disposed developed in the form of an axially oriented hollow cylinder 20 with an inner surface and an outer surface, wherein the cover element 20 with the inner surface is in contact on an insulation element 100 disposed on the stator 1 and having a cylindrical wall and at least segments of the connection leads 2 of the conductor wires 2 are disposed between an outer side of the wall 70 of the insulation element 100 and the inner surface of the cover element 20 (Figs. 2, 8).
Wust does not teach the inner surface of the cover element at least one projecture is developed, wherein the projecture has the form of a circumferential rib.
Stark teaches on the inner surface of the cover element 50 at least one projecture 51 is developed (Figs.1, 7-9), the projecture has the form of a circumferential rib (rib 51 extended partially in the circumferential direction), doing so allows stiffness of the connection segment to be increase (¶ 15) and a simple and reliable connection to be implement (¶ 13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wust by having the inner surface of the cover element at least one projecture is developed, wherein the projecture has the form of a circumferential rib, as taught by Stark, for the same reasons as discussed above.
	
	RE claim 2/1, Wust in view of Sark has been discussed above. Wust further teaches the cover element 20 has the form of a hollow circular cylinder 20 (Figs.5, 7).

RE claim 4/1, Wust in view of Sark has been discussed above. Wust further teaches the insulation element 100 is fixedly connected with the stator 1 (Fig.1).

RE claim 5/1, Wust in view of Sark has been discussed above. Wust further teaches the wall 70 of the insulation element 100 is developed in the form of a hollow cylinder (Fig.1).

RE claim 6/1, Wust in view of Sark has been discussed above. Wust further teaches the cover element 20 is fully in contact over its circumference on the outside of the cylindrical wall 70 of the insulation element 100 (Fig.5), wherein a diameter of the inner surface of the cover element 20 corresponds to the diameter of the wall of the insulation element 70 (Fig.5).

RE claim 7/1, Wust in view of Sark has been discussed above. Wust further teaches the outer side of the wall 70 of the insulation element 100 comprises at least one shaping 7 developed circumferentially in the circumferential direction and as an indentation 7 (Figs.2, 3).

RE claim 8/7, Wust in view of Sark has been discussed above. Wust further teaches the at least one shaping 7 is disposed in a plane oriented perpendicularly to the longitudinal axis of the stator 1 (Figs.1-3).

RE claim 9/7, Wust in view of Sark has been discussed above. Wust further teaches the implementation of at least two shaping 7, shapings 7 are each disposed spaced apart from one another and in a plane oriented perpendicularly to the longitudinal axis of stator 1 (Figs.1-3).

	RE claim 10/1, Wust in view of Sark has been discussed above. Wust further teaches the segments of the connection leads of the conductor wires 2 are disposed such that they are in contact on the outer side of the wall of the insulation element 100 and such that they extent with an orientation in the circumferential direction of the wall 70 (Fig.3).

	RE claim 11/7, Wust in view of Sark has been discussed above. Wust further teaches in each instance a segment of a connection lead 2 of a conductor wire 2 is disposed such that it is completely integrated within a shaping 7 (8).

RE claim 12/7, Wust in view of Sark has been discussed above. Wust further teaches cover element 20 is disposed such that its inner surface closes each shaping 7 (Fig.8).

RE claim 15/1, Wust in view of Sark has been discussed above. Wust further teaches the cover element 20 and the insulation element 100 are developed such that they are connectable with one another under form closure (Fig.5).

RE claim 16/1, as discussed above, Stark teaches the projecture 51 is disposed such that it is oriented in a plane oriented perpendicularly to the longitudinal axis of the stator (Fig.g1).

RE claim 17/1, as discussed above, Stark teaches the projecture 51 and at least one shaping 4 developed on the outer side of the wall of the insulation element 1 are developed correspondingly to one another such that the projecture 51 is disposed snapped into the shaping 4 (¶ 65 and Figs.1, 9).

RE claim 19/1, Wust in view of Sark has been discussed above. Wust further teaches on an end side, oriented in the axial direction distally to the end side with the cover element 20, of stator a support member with at least one receiving member (where plug 13 inserted, see annotated Fig.8) for at least one plug housing 13 is disposed.

[AltContent: textbox (Support member (receiving member))]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    626
    766
    media_image1.png
    Greyscale



Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wust in view of Sark as applied to claim 1 above, and further in view of Hayakawa et al. (US 2014/0363320 A1).
RE claim 3/1, Wust in view of Sark has been discussed above. Wust further teaches wherein the cylindrical wall 70 of the insulation element 100 is developed as a region projecting from the stator core 50 in the direction of the longitudinal axis (Fig.1).
Wust does not teach the insulation element is disposed such that it is in contact in the radial direction inside on an outer wall of a stator core.
Hayakawa teaches insulation element 22 is disposed such that it is in contact in the radial direction inside on an outer wall 121 of a stator core 12 (Figs.3, 4), doing so allows the winding to be insulated from the stator core in radial direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wust in view of Sark by having the insulation element is disposed such that it is in contact in the radial direction inside on an outer wall of a stator core, as taught by Hayakawa, for the same reasons as discussed above.

RE claim 13/1, Wust in view of Sark has been discussed above. Wust further teaches the outer surface of the cover element 20 is oriented in the direction of a housing 6.
Wust does not teach the housing comprised of an electrically conductive material.
Hayakawa teaches the housing 5 comprised of an electrically conductive material (metal such as iron, see ¶ 22). The metal material allows efficient heat conduction from the stator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wust by having the housing comprised of an electrically conductive material, as taught by Hayakawa, for the same reasons as discussed above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wust in view of Sark as applied to claim 1 above, and further in view of Hirota et al. (JP 2014128049 A, the machine translation of which has been provided).
RE claim 14/1, Wust in view of Sark has been discussed above. Wust does not teach the cover element is developed of an electrically insulating material.
Hirota teaches cover element 18(Figs.13, 14) is developed of an electrically insulating material (resin, see translation ¶ 49), doing so would prevent short circuit between the connection leads.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wust in view of Sark by having the cover element to be developed of an electrically insulating material, as taught by Hirota, for the same reasons as discussed above.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 18/1, the prior-art does not teach, inter alia, the cover element at an end side oriented toward the stator comprises a section of a widening with a greater diameter of at least the inner surface than a section in contact on the wall of the insulation element, wherein a transition from the section of the widening to the section with lesser diameter of the cover element is developed conically.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834